Citation Nr: 0624566	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for fibrocystic breast 
disease.  

4.  Entitlement to service connection for hearing loss 
disability.  

5.  Entitlement to an effective date earlier than January 9, 
2003, for a 70 percent rating for post-traumatic stress 
disorder (PTSD).

6.  Entitlement to an effective date earlier than January 9, 
2003, for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1996.

This matter comes to the Board of Veterans Appeals (Board) 
from a rating decisions of the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of earlier effective dates for a 70 percent rating 
for PTSD and for TDUI are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has bilateral internal knee derangement and 
knee strain which are attributable to service.  

2.  On October 20, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of the appeal for service connection for a 
cervical spine disability is requested.

3.  On October 20, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of the appeal for service connection for 
fibrocystic breast disease is requested.

4.  On October 20, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of this appeal for service connection for hearing 
loss disability is requested.


CONCLUSIONS OF LAW

1.  Bilateral internal knee derangement and knee strain were 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran's authorized representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2002).

3.  The criteria for withdrawal of a substantive appeal by 
the veteran's authorized representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2002).

4.  The criteria for withdrawal of a substantive appeal by 
the veteran's authorized representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
for service connection for bilateral knee disability is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.


Bilateral Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, arthritis will be presumed to have been incurred in 
service if it had become manifest to a degree of 10 percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, she does not have medical expertise.  Therefore, 
she cannot provide a competent opinion regarding diagnosis 
and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reflect that the veteran bruised 
her left knee in March 1989.  On her separation physical in 
October 1996, the veteran reported that she had injured her 
knees performing duties aboard ship in heavy seas.  Physical 
examination was negative.  

Following service, the veteran filed a claim for compensation 
in January 1997.  In conjunction with her claim, she was 
afforded a VA examination in April 1998.  The veteran 
reported to the examiner that she had injured her knees 
performing duties aboard ship in heavy seas.  Physical 
examination resulted in diagnoses of internal derangement of 
the bilateral knees, status post service connection; 
arthritis of the bilateral knees, left greater than right, 
status post service connection; and traumatic injury to the 
knees, left greater than right, status post service 
connection.  In December 2005, the veteran was afforded 
another VA knee examination.  The diagnosis was bilateral 
knee strain.  X-rays were normal.  Accordingly, arthritis was 
not confirmed on X-ray.  The examiner noted the veteran's 
March 1989 inservice knee treatment.  However, the examiner 
noted that there was no continuity of symptoms for the next 
16 years.  The examiner stated, however, that the veteran 
claimed that she developed the knee pain secondary to active 
service.  The examiner indicated that no opinion regarding 
etiology could be expressed without resorting to speculation.  

In sum, the veteran was treated on one occasion during 
service for a knee bruise.  However, on her separation 
examination, which was still during service, she reported 
that she had injured his knees in 1993.  Thereafter, she 
essentially filed a claim immediately for service connection 
for bilateral knee disability.  The VA examination performed 
right after service established that the veteran had 
bilateral knee disability.  That examiner, in the diagnoses 
impression, indicated that her current bilateral knee 
disabilities were due to traumatic injury and were "status 
post service connection," thus indicative of an etiological 
relationship to service.  Recently, the veteran was 
reexamined.  She still has bilateral knee disability although 
no arthritis.  This examiner was unable to form an opinion 
about whether current knee disability is related to service.  

The Board finds that while chronic knee disability was not 
shown during service, from separation onward, the veteran 
reported bilateral knee disability related to service and 
continuously reported pain.  Thus, continuity of 
symptomatology has been shown since that inservice report.  A 
VA medical professional has provided a medical nexus.  
Although the second medical examiner did not render a medical 
opinion, this medical examiner did not specifically find that 
there was no such relationship.  Rather, the examiner 
provided no opinion.  The Board affords probative weight to 
both medical reports as the examiners are competent.  The 
first examiner provided a medical opinion which was 
definitive in nature and which related current bilateral knee 
disability to service.  The Board places the most probative 
weight on this opinion as it is more contemporary to service 
discharge, described the inservice rendition of what 
occurred, and is definitive in nature.  The Board finds that 
while that incident was not documented in 1993, the veteran 
reported it later during service and has continued to report 
the same incident since that time.  Thus, she is credible in 
her report of what occurred.  Significantly, the most 
probative medical evidence attributes current knee disability 
to service.  The Board may not substitute its own medical 
opinion and there is no negative medical opinion of record.  

In sum, the competent evidence establishes that bilateral 
knee disability, diagnosed as internal knee derangement and 
knee strain, began in service.  Accordingly, service 
connection is warranted.  


Cervical Spine, Fibrocystic Breast Disease, Hearing Loss 
Disabilities

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by her authorized representative.  38 C.F.R. 
§ 20.204.  The veteran, through her authorized 
representative, has withdrawn the appeal as to the issues of 
a cervical spine disability, fibrocystic breast disease, and 
hearing loss disability, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these issues.  Those 
appeals are dismissed.


ORDER

Service connection for bilateral internal knee derangement 
and knee strain is granted.  

The appeal as to the issue of entitlement to service 
connection for a cervical spine disability is dismissed.

The appeal as to the issue of entitlement to service 
connection for fibrocystic breast disease is dismissed.  

The appeal as to the issue of entitlement to service 
connection for hearing loss disability is dismissed.  


REMAND

The veteran has not been afforded VCAA notification with 
regard to the issues concerning effective dates, on appeal.  
Accordingly, the agency of original jurisdiction (AOJ) should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed as to the issue 
remaining on appeal. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as to the issues of entitlement 
to an effective date earlier than January 
9, 2003, for a 70 percent rating PTSD, 
and entitlement to an effective date 
earlier than January 9, 2003, for TDIU).  
.  See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 
(July 16, 2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West & Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


